It appears from the record that this appellant was tried and convicted in the recorder's court of the city of Birmingham for the offense of violating the prohibition laws of that city. She appealed to the circuit court, and was there tried for the same offense and upon a complaint filed by the city attorney. She was again convicted, and judgment of conviction was accordingly pronounced and entered. From the judgment in the circuit *Page 698 
court this appeal is taken, and the cause is here submitted upon motion to affirm the judgment appealed from. The appeal here is upon the record proper, there being no bill of exception. Nor is there assignment of error, and this the law requires in cases of this character. For these reasons the motion must be granted, and the judgment of the circuit court affirmed. Affirmed.